Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Applicant has amended the independent claims to incorporate previous allowable subject matter from former dependent claims 3 and 20 to now read as  “A communication assembly configured to monitor biological data of an animal, the communication assembly comprising: a radio transceiver mounted on a circuit board, wherein the radio transceiver comprises a low-power wide-area network (LPWAN) card; an antenna electrically coupled to the circuit board, wherein the antenna is configured to transmit signals at a frequency of between approximately 850 megahertz (MHz) and approximately 950 MHz from a monitored organ of the animal, and through a body of the animal; and a sensor coupled to the circuit board, and configured to monitor biological data of the monitored organ of the animal; a casing encapsulating at least the radio transceiver, and the antenna, wherein the casing includes a biocompatible material, wherein the casing is adapted to fluidly separate the radio transceiver, the resinous material, and the antenna from the monitored organ of the animal; and a controller electrically coupled to the radio transceiver, the circuit board, and a battery, wherein the controller performs actions including: causing the sensor to monitor biological data of the monitored organ of the animal, causing the antenna to transmit the biological data to a remote system, 15/933,5082/11determining whether the biological data exceeds an expulsion threshold, and deactivating the sensor and the radio transceiver in response to the biological data exceeding the expulsion threshold.”  During the time of the filing date of the said invention, there was no prior art that taught the elements teaching the determination of whether the biological data exceeding an expulsion threshold and deactivating the sensor and the radio transceiver response to the biological data exceeding the expulsion threshold.  As a result the examiner acknowledges the applicants invention as novel/patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685